Exhibit 10.8

EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 13th day of
October, 2014, effective as of October 13, 2014 (the “Effective Date”), by and
between PINNACLE ENTERTAINMENT, INC., a Delaware corporation (the “Company”),
and VIRGINIA E. SHANKS, an individual (“Executive”), with respect to the
following facts and circumstances:
RECITALS
The Company employed Executive as its Executive Vice President and Chief
Administrative Officer pursuant to the terms and conditions of the Employment
Agreement dated November 29, 2011, effective November 15, 2011, as amended by
the First Amendment to Employment Agreement dated December 14, 2011, the Second
Amendment to Employment Agreement dated May 21, 2013 and the Third Amendment to
Employment Agreement, dated May 24, 2013 (the “Current Agreement”).
The Company wishes to continue to employ Executive as Executive Vice President
and Chief Administrative Officer of the Company and Executive is willing to
assume such position, in each case on the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:
ARTICLE 1.
EMPLOYMENT AND TERM
1.1    Employment. The Company agrees to engage Executive in the capacity as
Executive Vice President and Chief Administrative Officer of the Company, and
Executive hereby accepts such engagement by the Company upon the terms and
conditions specified below.
1.2    Term. The term of this Agreement shall commence as of the Effective Date
and, unless earlier terminated under Article 6 below, shall continue in force
until October 31, 2017 (the "Initial Term"); provided that commencing on June
30, 2017 and as of June 30 of each year thereafter (a "Renewal Date"), this
Agreement shall automatically renew for additional one-year periods (each, a
"Renewal Period"), unless either party gives notice of non-renewal at least one
hundred twenty (120) days prior to the next Renewal Date. The Initial Term of
this Agreement, together with any Renewal Periods, is referred to as the "Term."
ARTICLE 2.
DUTIES OF EXECUTIVE
2.1    Duties. Executive shall perform all the duties and obligations generally
associated with the position of Executive Vice President and Chief
Administrative Officer with responsibility and oversight for the Company’s
marketing, human resources, and information technology departments, subject to
the control and supervision of the Company's Chief



--------------------------------------------------------------------------------



Executive Officer, and such other executive duties consistent with the foregoing
as may be assigned to her from time to time by the Company. Executive shall
perform the services contemplated herein faithfully, diligently, to the best of
her ability and in the best interests of the Company. Executive shall at all
times perform such services in compliance with, and to the extent of her
authority, shall to the best of her ability cause the Company to be in
compliance with, any and all laws, rules and regulations applicable to the
Company of which Executive is aware. Executive shall, at all times during the
Term, in all material respects adhere to and obey any and all written internal
rules and regulations governing the conduct of the Company’s employees, as
established or modified from time to time; provided, however, in the event of
any conflict between the provisions of this Agreement and any such rules or
regulations, the provisions of this Agreement shall control.
2.2    Location of Services. Executive’s principal place of employment shall be
at the Company’s headquarters in Las Vegas, Nevada, or at such other location as
Executive and the Chief Executive Officer shall agree upon. Executive
understands she will be required to travel to the Company’s various operations
as part of her employment.
2.3    Exclusive Service. Except as otherwise expressly provided herein,
Executive shall devote her entire business time, attention, energies, skills,
learning and best efforts to the business of the Company. Executive may
participate in social, civic, charitable, religious, business, educational or
professional associations so long as such participation does not materially
interfere with the duties and obligations of Executive hereunder. This Section
2.3, however, shall not be construed to prevent Executive from making passive
outside investments so long as such investments do not require material time of
Executive or otherwise interfere with the performance of Executive’s duties and
obligations hereunder. Executive shall not make any investment in an enterprise
that competes with the Company without the prior written approval of the Company
after full disclosure of the facts and circumstances; provided, however, that
this sentence shall not preclude Executive from owning up to one-half percent
(0.5%) of the securities of a publicly traded entity (a “Permissible
Investment”). During the Term, Executive shall not, directly or indirectly, work
for or provide services to or, except as permitted above, own an equity interest
in any person, firm or entity engaged (directly or indirectly through an
investment in another entity) in the casino gaming, card club, video lottery
terminal (“VLT”) or horse racing business. In this regard, and for purposes of
this section only, Executive acknowledges that the gaming industry is national
in scope and that accordingly this covenant shall apply throughout the United
States. With the prior approval of the Board (which approval may subsequently be
revoked by the Board in its discretion) Executive may (i) serve on boards of
charitable and not for profit organizations; (ii) serve on one board of a for
profit public corporation in addition to the Company's Board (and retain any
compensation received therefrom); and (iii) serve on boards of privately held
entities in which Executive has an ownership interest (and retain any
compensation received therefrom); so long as such activities, individually or in
the aggregate do not materially interfere with Executive’s duties hereunder.
ARTICLE 3.
COMPENSATION



--------------------------------------------------------------------------------



3.1    Base Salary. In consideration for Executive’s services hereunder, the
Company shall pay Executive an annual base salary at the rate of Six Hundred
Thousand Dollars ($600,000.00) per year during each of the years of the Term;
payable in accordance with the Company’s regular payroll schedule from time to
time (less any deductions required for Social Security, state, federal and local
withholding taxes, and any other authorized or mandated similar withholdings).
3.2    Annual and Other Bonuses. Executive shall be entitled to earn bonuses
with respect to each year of the Term during which Executive is employed under
this Agreement up to not less than One Hundred Sixty Percent (160%) of her base
salary, with a targeted bonus of not less than Eighty Percent (80%) of
Executive's base salary (such targeted bonus, as may be increased from time to
time, the “Target Bonus”), determined under the Company's Annual Performance
Based Plan for Executive Officers, or any successor Plan (the “Bonus Plan”),
provided that such percentages are subject to increase at the discretion of the
Committee. Any such bonus shall be based on performance criteria developed by
the Committee. Any such bonus shall be subject to (i) the Executive being
employed by the Company on the last day of the Company's fiscal year or such
later date as the Bonus Plan shall specify; and (ii) the Company’s Policy on
Recovery of Incentive Compensation in Event of Financial Restatement attached as
Appendix A hereto (or any successor policy). Any such bonus earned by Executive
shall be paid annually as soon as practicable (but in no event later than March
15th) after the conclusion of the Company’s fiscal year, except for any portion
of the bonus which is paid in the Company's discretion in restricted stock units
or other equity award, and any portion of the bonus which Executive shall elect
to defer under the Company's deferred compensation plan. Bonuses relative to
partial years shall be prorated. Executive may also receive special bonuses in
addition to her annual bonus eligibility at the discretion of the Board or the
Committee; it being understood that there is no entitlement thereto hereunder.
Any bonuses paid hereunder shall be paid, in the Company’s discretion, in cash,
restricted stock units and/or other equity awards; provided, however, that
Executive’s allocation of cash, restricted stock units and other equity awards
shall be the same as that of other senior executives offices for the year in
question, except as may be provided under the Bonus Plan.
3.3    Equity Awards. The Company may provide Equity Awards to Executive
pursuant to, and subject to the terms and conditions of, the then current equity
compensation plan of the Company. The Committee shall set the amount and terms
of such Equity Awards. For purposes of this Agreement, “Equity Awards” includes
all awards of equity granted to Executive, including but not limited to,
options, restricted stock units, restricted stock, performance shares,
performance share units, and stock appreciation rights.
3.4    Retention Restricted Stock Units. On the Effective Date or as soon as
practicable thereafter, Executive shall be granted a restricted stock unit award
on the terms and conditions described on Appendix B hereto and on such other
customary terms and conditions as the Company may require (the “Retention
RSU’s”). The provisions of Appendix B hereto, including without limitation the
provision regarding the condition to vesting for all of Executive’s restricted
stock unit awards (including the Retention RSU’s), are hereby incorporated by
reference in their entirety.



--------------------------------------------------------------------------------



ARTICLE 4.
EXECUTIVE BENEFITS
4.1    Vacation. In accordance with the general policies of the Company
applicable generally to other senior executives of the Company pursuant to the
Company’s personnel policies from time to time, Executive shall be entitled to
not less than four (4) weeks of vacation each calendar year, without reduction
in compensation. Vacation expense will not accrue and unused vacation time will
not accrue for severance purposes.
4.2    Benefits. Executive shall receive all other such benefits as the Company
may offer to other senior executives of the Company generally under the Company
personnel plans, practices, policies and programs in effect from time to time,
such as health and disability insurance coverage, paid sick leave and fully
eligible participation in deferred compensation plans. The Company will provide
an executive physical on an annual basis to Executive and her spouse. The
Company shall provide Executive coverage for those benefit items made generally
available to its senior level executive employees on the same terms provided to
its other senior level executive employees.
4.3    Indemnification. Executive shall have the benefit of indemnification to
the fullest extent permitted by applicable law, which indemnification shall
continue after the termination of this Agreement for such period as may be
necessary to continue to indemnify Executive for her acts while an officer of
the Company. In addition, the Company shall cause Executive to be covered by the
Company’s policies of directors and officers liability insurance in effect from
time to time in accordance with their terms, to the maximum extent of the
coverage available for any officer of the Company. In the event of any merger or
other acquisition of the Company, the Company shall, no later than immediately
prior to consummation of such transaction, purchase "tail" coverage under the
officers liability insurance in effect at the time of such merger or
acquisition.
ARTICLE 5.
REIMBURSEMENT FOR EXPENSES
5.1    Executive shall be reimbursed by the Company for all ordinary and
necessary expenses incurred by Executive in the performance of her duties or
otherwise in furtherance of the business of the Company in accordance with the
policies of the Company in effect from time to time, including reimbursement for
travel expenses from Executive’s home in Reno, Nevada to the Company’s
headquarters in Las Vegas, Nevada. Executive shall keep accurate and complete
records of all such expenses, including but not limited to, proof of payment and
purpose. Executive shall account fully for all such expenses to the Company. No
reimbursement will be made later than the close of the calendar year following
the calendar year in which the expense was incurred. Expenses eligible for
reimbursement in any one taxable year shall not affect the amount of expenses
eligible for reimbursement in any other taxable year, and the right to expense
reimbursement shall not be subject to liquidation or exchange for any other
benefit.
ARTICLE 6.
TERMINATION



--------------------------------------------------------------------------------



6.1    Termination for Cause. Without limiting the generality of Section 6.3,
the Company shall have the right to terminate Executive’s employment, without
further obligation or liability to Executive, upon the occurrence of any one or
more of the following events, which events shall be deemed termination for cause
(“Cause”).
6.1.1    Failure to Perform Duties. If Executive neglects to perform the
material duties of her employment under this Agreement in a professional and
businesslike manner, other than due to her Disability (unless such Disability is
due to substance or alcohol abuse), after having received thirty (30) days
written notice specifying such failure to perform and a reasonable opportunity
to perform.
6.1.2    Willful Breach. If Executive willfully commits a material breach of
this Agreement and fails to cure such breach within thirty (30) days of written
notice thereof or commits a material willful breach of her fiduciary duty to the
Company.
6.1.3    Wrongful Acts. If Executive is convicted of a felony or misdemeanor
involving acts of moral turpitude or commits fraud, misrepresentation,
embezzlement or other acts of material misconduct against the Company (including
violating or condoning the violation of any material rules or regulations of
gaming authorities which could have a material adverse effect on the Company)
that would make the continuance of her employment by the Company materially
detrimental to the Company.
6.1.4    Failure To Be Licensed or Approved by the Company’s Compliance
Committee. Executive shall promptly, accurately and truthfully complete all
forms provided by the Company’s Compliance Committee and shall fully cooperate
in any background investigation conducted pursuant to the Company’s Compliance
Program. Executive shall also promptly apply for all applicable gaming licenses,
if required, to the extent Executive is not already licensed or on file as of
the date hereof. If Executive fails to be recommended for approval and retention
by the Compliance Committee or Executive fails to be licensed in all
jurisdictions in which the Company or its subsidiaries has gaming facilities
within the date required by any jurisdiction, or if any of such licenses shall
be revoked or suspended at any time during the Term, or if the Company is
directed to cease business with Executive by any governmental authority; or if
the Company determines in its reasonable judgment that Executive was or might be
involved in, or is about to be involved in, any activity, relationship(s) or
circumstance which could or does jeopardize the Company’s business, reputation
or any of such licenses; or any of the Company’s licenses is threatened to be,
or is, denied, curtailed, suspended or revoked as a result of Executive’s
employment by the Company or as a result of her actions, then the Company may by
thirty (30) days written notice to Executive terminate the Agreement for Cause.
Executive agrees to promptly submit to the licensing requirements of all
jurisdictions in which the Company or its subsidiaries does business. The
Company shall bear all expenses incurred in connection with such licenses.
6.2    Death or Disability. Executive’s employment shall terminate on
Executive’s death and the Company may terminate Executive’s employment due to
"Disability." Executive will be deemed to have a "Disability" when she is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be



--------------------------------------------------------------------------------



expected to result in death or can be expected to last for a substantially
continuous period of not less than 180 days, or begins receiving income
replacement benefits for a period of not less than three months under an
accident and health plan of the Company or an affiliate by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 6 months. If there should be a dispute between the Company and Executive as
to Executive's physical or mental Disability for purposes of this Agreement, the
question shall be settled by the opinion of an impartial reputable physician or
psychiatrist agreed upon by the parties or their representatives, or if the
parties cannot agree within ten (10) days after a request for designation of
such party, then a physician or psychiatrist designated by the Clark County
Medical Association or similar body. The certification of such a physician or
psychiatrist as to the questioned dispute shall be final and binding upon the
parties hereto.
6.3    Termination Without Cause. Notwithstanding anything to the contrary
herein, the Company shall have the right to terminate Executive’s employment
under this Agreement at any time without Cause by giving thirty (30) days
written notice of such termination to Executive. Failure by the Company to
extend the Term for any Renewal Period shall not be a termination of this
Agreement without Cause.
6.4    Termination by Executive for Good Reason. Executive may terminate her
employment under this Agreement on thirty (30) days prior notice to the Company
for good reason (“Good Reason”). For purposes of this Agreement, “Good Reason”
shall mean and be limited to (i) a material breach of this Agreement by the
Company (including without limitation the assignment to Executive of duties
materially inconsistent with her status as Executive Vice President and Chief
Administrative Officer of the Company with responsibility and oversight over the
Company’s marketing, human resources and information technology departments), or
any material reduction in the authority, duties or responsibilities of
Executive; or (ii) any relocation of her or its principal place of business
outside the greater Las Vegas metropolitan area (without Executive’s consent);
or (iii) a material reduction by the Company in Executive’s then Base Salary or
Target Bonus, a material reduction in other benefits (except as such benefits
may be changed or reduced for other senior executives), or the failure by the
Company to pay Executive any material portion of her current compensation when
due; or (iv) following a Change of Control, (A) the failure of any acquiring or
successor company, or, if the acquiring or successor company is a subsidiary of
another company, the failure of the highest-level parent of the acquiring or
successor company, to enter into an agreement naming Executive as the Executive
Vice President and Chief Administrative Officer of the Company with
responsibility and oversight over the Company’s marketing, human resources and
information technology departments of the acquiring or successor company with
duties materially consistent with Executive’s duties as Executive Vice President
and Chief Administrative Officer of the Company with responsibility and
oversight over the Company’s marketing, human resources and information
technology departments, or, if the acquiring or successor company is a
subsidiary of another company, of the highest-level parent with duties
materially consistent with Executive’s duties as Executive Vice President and
Chief Administrative Officer of the Company with responsibility and oversight
over marketing, human resources and information technology departments, as the
case may be; or (B) Executive’s termination for Good Reason from the



--------------------------------------------------------------------------------



Company and any parent entity or termination without Cause by the Company and
any parent entity within twenty-four (24) months of a Change of Control. For the
avoidance of doubt, each of the conditions described in clauses (i), (ii),
(iii), and (iv), of the preceding sentence is a separate and independent basis
for termination by Executive for Good Reason. Notwithstanding the foregoing,
except with respect to a termination by Executive following a Change of Control,
Executive’s resignation shall not be treated as a resignation for Good Reason
unless (a) Executive notifies the Company (including any acquiring and/or
successor company) in writing of a condition constituting Good Reason within
thirty (30) days following Executive’s becoming aware of such condition; (b) the
Company fails to remedy such condition within thirty (30) days following such
written notice (the “Remedy Period”); and (c) Executive resigns within thirty
(30) days following the expiration of the Remedy Period. Further, in the event
that Executive resigns for Good Reason and within two years from such date
accepts employment with the Company, any acquirer or successor to the Company’s
business or any affiliate, parent, or subsidiary of either the Company or its
successor, then Executive will forfeit any right to severance payments hereunder
and will reimburse the Company for the full amount of such payments received by
Executive within thirty (30) days of accepting such employment.
6.5    Effect of Termination.
6.5.1    Payment of Salary, Bonus and Expenses Upon Termination. Any termination
under this Section 6 shall be effective upon receipt of notice by Executive or
the Company, as the case may be, of such termination or upon such other later
date as may be provided herein or specified by the Company or Executive in the
notice (the “Termination Date”), except as otherwise provided in this Section 6.
If Executive’s employment is terminated, all benefits provided to Executive by
the Company hereunder shall thereupon cease, except as provided in this
Section 6.5, and the Company shall pay or cause to be paid to Executive all
accrued but unpaid base salary, any compensation previously voluntarily deferred
by Executive payable in accordance with the provisions of the applicable
deferred compensation plan and in accordance with Executive's election under
such plan, and, except in the case of Termination for Cause, as additional
severance and notwithstanding the provisions of Section 3.2 hereof, a prorated
bonus for the year of termination. Such prorated bonus shall be determined and
paid as follows: (a) First, the performance criteria shall be applied to the
entire year of termination to determine the bonus that Executive would have
received for the entire year if her employment had not terminated, (b) Second,
the amount determined under clause (a) of this sentence shall be multiplied by a
fraction, the numerator of which is the number of days in the year before the
date of the termination of Executive's employment and the denominator of which
is three hundred sixty five (365), to determine the amount of the prorated
bonus, and (c) Third, the prorated bonus shall be paid at the times and in the
form specified when the Committee determined the performance criteria for the
year, or, if no such time was then specified, as soon as practicable (but in no
event later than March 15th) after the end of the year in which the termination
of employment occurred. If at the Termination Date, Executive shall have
satisfied all the requirements to earn an annual bonus relative to the calendar
year immediately preceding or ending on the Termination Date but such bonus has
not yet been paid, then except in the case of a Termination for Cause, such
bonus shall be paid to Executive at the same time such bonus was otherwise
scheduled to have been paid. In addition, promptly upon submission by Executive
of



--------------------------------------------------------------------------------



her unpaid expenses incurred prior to the Termination Date and owing to
Executive pursuant to Article 5, reimbursement for such expenses shall be made.
If Executive’s employment is terminated for “Cause,” or by the Executive without
"Good Reason", Executive shall not be entitled to receive any payments other
than as specified in this Section 6.5.1. Termination by the Company for Cause
shall be in addition to and without prejudice to any other right or remedy that
the Company may be entitled to at law, in equity, or under this Agreement.
6.5.2    Termination Without Cause or Termination by Executive for Good Reason
Other than in Connection with a Change of Control. If the Company terminates
Executive’s employment without Cause or Executive terminates her employment for
Good Reason (other than in connection with a Change of Control as contemplated
by Section 6.5.4), the following shall apply:
(a)
Executive shall be entitled to receive an amount equal to one hundred fifty
percent (150%) times (i) Executive’s annual base salary (such multiple of such
annual base salary, the "Base Severance Benefit") in effect on the date of
termination; plus (ii) the total dollar value of the average annual bonus
(whether paid in cash, in the form of equity or a combination thereof) paid to
Executive in the three years prior to termination (such multiple of such average
annual bonus, the “Bonus Amount”). The Base Severance Benefit shall be paid to
Executive in equal monthly installments over eighteen (18) months immediately
following the date of termination in accordance with the Company's regular
salary payment schedule from time to time. The Bonus Amount shall be paid in
cash in two equal annual installments on the first and second anniversaries of
the termination of employment. In addition, Executive shall be entitled to
receive any amounts payable under Section 6.5.1 above. The payments contemplated
herein shall not be subject to any duty of mitigation by Executive nor to offset
for any income earned by Executive following termination. Notwithstanding the
foregoing, continuing payments of the Base Severance Benefit and the Bonus
Amount shall immediately cease and any such payments of the Base Severance
Benefit and the Bonus Amount that have not yet been paid shall be forfeited in
the event Executive materially breaches any of the covenants and agreements
contained in Article 7.

(b)
Executive shall also be entitled to receive health benefits coverage for
Executive and her dependents, and disability insurance coverage for Executive,
under the same plan(s) or arrangement(s) under which Executive and her
dependents were covered immediately before her termination of employment or
plan(s) established or arrangement(s) provided by the Company or any of its
Subsidiaries thereafter for the benefit of senior executives (the




--------------------------------------------------------------------------------



"Health and Disability Coverage Continuation") until the earliest of (i)
twenty-four (24) months; and (ii) the date Executive (and in the case of her
dependents, the dependents) becomes covered or eligible for coverage under any
other group health plan or group disability plan (as the case may be) not
maintained by the Company or any of its Subsidiaries; provided, however, that if
such other group health plan excludes any pre-existing condition that Executive
or Executive’s dependents may have when coverage under this Section 6.5.2 shall
continue (but not beyond the period described in clause (i) of this sentence)
with respect to such pre-existing condition until such exclusion under such
other group health plan lapses or expires. The Company shall pay any applicable
premiums on such insurance coverage; provided, however, that if at any time the
Company determines that its payment of such premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code
of 1986, as amended (the “Code”) or any other Code section, law or regulation of
similar effect (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of paying such premiums, the Company will
instead pay to Executive a fully taxable monthly cash payment in an amount such
that, after payment by Executive of all taxes on such payment, Executive retains
an amount equal to the premiums the Company would have paid for such month, with
such monthly payment being made on the last day of each month for the remainder
of the twenty four (24) month period. In the event Executive is required to make
an election under Sections 601 through 607 of the Employee Retirement Income
Security Act of 1974, as amended (commonly known as COBRA) to qualify for the
benefits described in this Section 6.5.2, the obligations of the Company and its
Subsidiaries under this Section 6.5.2 shall be conditioned upon Executive’s
timely making such an election. Nothing contained herein shall prevent Executive
or her dependents from securing continued coverage under COBRA at their own
expense to the extent permitted by COBRA or otherwise applicable law. Any
payment or reimbursement of benefits under this Section 6.5.2 that is taxable to
Executive or her dependents shall be made by December 31 of the calendar year
following the calendar year in which Executive or her dependent incurred the
expense. Expenses eligible for reimbursement in any one taxable year shall not
affect the amount of expenses eligible for reimbursement in any other taxable
year, and the right to expense reimbursement shall not be subject to liquidation
or exchange for any other benefit.



--------------------------------------------------------------------------------



(c)
Notwithstanding anything to the contrary in the Company’s equity plans or any
applicable award agreements thereunder: (i) with respect to outstanding Equity
Awards that do not contain performance-based vesting conditions, the portion of
such Equity Award(s) that would have become vested and/or exercisable pursuant
to any time-based vesting conditions during the eighteen (18) month period
following the date of the termination of employment shall continue to vest on
the schedule set forth in the applicable award agreement as if Executive’s
employment had not terminated; provided, however, that such continued vesting
shall immediately cease and any Equity Award that has not been exercised and/or
paid shall be forfeited in the event Executive materially breaches any of the
covenants and agreements contained in Article 7 (such “material” qualifier to
apply to all Equity Awards where such breach provision exists); provided,
further, however, that this subsection 6.5.2(c)(i) shall not apply to the
Retention RSU’s and, instead, subsection 6.5.2(c)(iii) shall govern the
Retention RSU’s; (ii) with respect to any outstanding equity-based awards with
performance-based vesting conditions, the Executive shall be entitled to
participate in such performance-based awards on a pro-rata basis at the end of
the applicable performance period (with such determination to be based on actual
performance through the applicable performance period) and such pro-rata portion
of such performance-based awards, if any, shall be equal to (a) the number of
full months Executive was employed during the applicable performance period
divided by (b) the full length of such performance period (expressed in months),
and on that pro-rated basis shall vest and/or be paid on the schedule set forth
in the applicable award agreement as if Executive’s employment had not
terminated; provided, however, that such continued accrual of service credit
shall immediately cease and any such performance-based awards that have not yet
been exercised and/or paid shall be forfeited in the event Executive materially
breaches any of the covenants and agreements contained in Article 7 (such
“material” qualifier to apply to all Equity Awards where such breach provision
exists); and (iii) with respect to the Retention RSU’s, in the event that the
date of termination of employment is prior to the third anniversary of the
Effective Date, then a prorated portion of the Retention RSU’s shall immediately
vest upon the date of termination of employment in the following amount: the
number of units covered by the Retention RSU’s shall be multiplied by a
fraction, the numerator of which is the number of days from the Effective Date
up to but not including the date of the termination of Executive's employment
and the denominator of which is one




--------------------------------------------------------------------------------



thousand ninety-six (1,096), and that prorated number of units shall vest.
6.5.3    Termination for Death or Disability. If Executive dies or the Company
terminates Executive’s employment due to Disability, the following shall apply:
(a)
Executive (or The Anthony L. & Virginia E. Shanks Family Trust dated May 7,
2004, as the case may be) shall be entitled to receive any amounts payable under
Section 6.5.1 above.

(b)
Executive shall also be entitled to Health and Disability Coverage Continuation
for Executive and her dependents until the earliest of (i) twenty-four (24)
months; and (ii) the date Executive (and in the case of her dependents, the
dependents) becomes covered or eligible for coverage under any other group
health plan or group disability plan (as the case may be) not maintained by the
Company or any of its Subsidiaries; provided, however, that if such other group
health plan excludes any pre-existing condition that Executive or Executive’s
dependents may have when coverage under this Section 6.5.3 shall continue (but
not beyond the period described in clause (i) of this sentence) with respect to
such pre-existing condition until such exclusion under such other group health
plan lapses or expires. The Company shall pay any applicable premiums on such
insurance coverage; provided, however, that if at any time the Company
determines that its payment of such premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code of
1986, as amended (the “Code”) or any other Code section, law or regulation of
similar effect (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of paying such premiums, the Company will
instead pay to Executive (or The Anthony L. & Virginia E. Shanks Family Trust
dated May 7, 2004, as the case may be) a fully taxable monthly cash payment in
an amount such that, after payment by Executive (or The Anthony L. & Virginia E.
Shanks Family Trust dated May 7, 2004, as the case may be) of all taxes on such
payment, Executive (or The Anthony L. & Virginia E. Shanks Family Trust dated
May 7, 2004, as the case may be) retains an amount equal to the premiums the
Company would have paid for such month, with such monthly payment being made on
the last day of each month for the remainder of the twenty four (24) month
period. In the event Executive is required to make an election under Sections
601 through 607 of the Employee Retirement Income Security Act of 1974, as
amended (commonly




--------------------------------------------------------------------------------



known as COBRA) to qualify for the benefits described in this Section 6.5.3, the
obligations of the Company and its Subsidiaries under this Section 6.5.3 shall
be conditioned upon Executive’s timely making such an election. Nothing
contained herein shall prevent Executive or her dependents from securing
continued coverage under COBRA at their own expense to the extent permitted by
COBRA or otherwise applicable law. Any payment or reimbursement of benefits
under this Section 6.5.3 that is taxable to Executive or her dependents or The
Anthony L. & Virginia E. Shanks Family Trust dated May 7, 2004 shall be made by
December 31 of the calendar year following the calendar year in which Executive
or her dependent incurred the expense. Expenses eligible for reimbursement in
any one taxable year shall not affect the amount of expenses eligible for
reimbursement in any other taxable year, and the right to expense reimbursement
shall not be subject to liquidation or exchange for any other benefit.
(c)
Notwithstanding anything to the contrary in the Company’s equity plans or any
applicable award agreements thereunder: (i) with respect to outstanding Equity
Awards (including without limitation, the Retention RSU’s) that do not contain
performance-based vesting conditions, such Equity Award(s) that would have
become vested and/or exercisable pursuant to any time-based vesting conditions
shall immediately become fully vested and exercisable and may be exercised in
accordance with their terms and Section 6.6 hereof; provided, however, that any
Equity Award that has not been exercised and/or paid shall be forfeited in the
event Executive materially breaches any of the covenants and agreements
contained in Article 7 (such “material” qualifier to apply to all Equity Awards
where such breach provision exists); and (ii) with respect to any outstanding
Equity Awards with performance-based vesting conditions, all such
performance-based awards shall continue to vest and/or be paid on the schedule
set forth in the applicable award agreement as if Executive’s employment had not
terminated; provided, however, that such continued vesting shall immediately
cease and any such performance-based awards that have not yet been exercised
and/or paid shall be forfeited in the event Executive materially breaches any of
the covenants and agreements contained in Article 7 (such “material” qualifier
to apply to all Equity Awards where such breach provision exists). 

6.5.4    Termination Without Cause or Termination by Executive for Good Reason
at the Time of or Within Twenty-Four (24) Months After a Change of Control. If
the Company terminates Executive’s employment without Cause or Executive
terminates her employment for



--------------------------------------------------------------------------------



Good Reason at the time of or within twenty-four (24) months after a Change of
Control, the following shall apply:
(a)
Executive shall be entitled to receive any amounts payable under Section 6.5.1
above.

(b)
The Company shall pay to Executive in lieu of the Base Severance Benefit and the
Bonus Amount, in a lump sum as soon as practicable, but in no event later than
thirty (30) days after the termination of Executive’s employment, an amount
equal to two hundred percent (200%) of the sum of Executive’s annual base salary
in effect on the date of termination and the Target Bonus for the year of
termination.

(c)
In addition, Executive shall also be entitled to receive continuation of health
and disability insurance coverage as specified in Section 6.5.2(b) and all
unvested Equity Awards (including without limitation, the Retention RSU’s),
including any unvested replacement Equity Awards that may have been granted to
Executive to replace unvested Equity Awards that expired by their terms in
connection with a Change of Control, shall immediately become fully vested and
may be exercised in accordance with their terms and Section 6.6 hereof and with
respect to performance-based Equity Awards, all such awards shall be considered
to be earned at target levels and payable as of the termination of Executive’s
employment. To the extent that any unvested Equity Awards terminate by their
terms at the time of or in connection with a Change of Control and replacement
Equity Awards of at least equivalent value are not granted to Executive, the
Executive shall receive as additional cash severance at the time of termination
the consideration paid by the acquiring person for the securities underlying the
unvested expired Equity Awards at the time of the Change of Control less, to the
extent applicable, (a) the exercise price or other consideration payable by
Executive for the Equity Awards; and (b) the value of any replacement Equity
Awards realized by Executive through or as a result of such termination.

(d)
For purposes of this Agreement, a “Change of Control” shall mean the occurrence
of any of the following:

(i)
The direct or indirect acquisition by an unrelated "Person" or "Group" or
"Beneficial Ownership" (as such terms are defined below) of more than 50% of the
voting power of the Company's issued and outstanding voting securities in a
single transaction or a series of related transactions;




--------------------------------------------------------------------------------



(ii)
The direct or indirect sale or transfer by the Company of substantially all of
its assets to one or more unrelated Persons or Groups in a single transaction or
a series of related transactions;

(iii)
The merger, consolidation or reorganization of the Company with or into another
corporation or other entity in which the Beneficial Owners of more than 50% of
the voting power of the Company's issued and outstanding voting securities
immediately before such merger or consolidation do not own more than 50% of the
voting power of the issued and outstanding voting securities of the surviving
corporation or other entity immediately after such merger, consolidation or
reorganization; or

(iv)
During any consecutive 12-month period, individuals who at the beginning of such
period constituted the Board of the Company (together with any new Directors
whose election to such Board or whose nomination for election by the
stockholders of the Company was approved by a vote of a majority of the
Directors of the Company then still in office who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of the Company then in office.

None of the foregoing events, however, shall constitute a Change of Control if
such event is not a "Change in Control Event" under Treasury Regulation Section
1.409A-3(i)(5) or successor IRS guidance. For purposes of determining whether a
Change of Control has occurred, the following Persons and Groups shall not be
deemed to be "unrelated": (A) such Person or Group directly or indirectly has
Beneficial Ownership of more than 50% of the issued and outstanding voting power
of the Company's voting securities immediately before the transaction in
question, (B) the Company has Beneficial Ownership of more than 50% of the
voting power of the issued and outstanding voting securities of such Person or
Group, or (C) more than 50% of the voting power of the issued and outstanding
voting securities of such Person or Group are owned, directly or indirectly, by
Beneficial Owners of more than 50% of the issued and outstanding voting power of
the Company's voting securities immediately before the transaction in question.
The terms "Person," "Group," "Beneficial Owner," and "Beneficial Ownership"
shall have the meanings used in the Securities Exchange Act of 1934, as amended.
Notwithstanding the foregoing, (I) Persons shall not be considered to be acting
as a "Group" solely because they purchase or own stock of the Company at the
same time, or as a result of the same public offering, (II) however, Persons
will be considered to be acting as "Group" if they are owners of a corporation
that enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction, with the Company, and (III) if a Person, including
an entity, owns stock both in the Company and in a corporation that enters into
a merger,



--------------------------------------------------------------------------------



consolidation, purchase or acquisition of stock, or similar transaction, with
the Company, such shareholders shall be considered to be acting as a Group with
other shareholders only with respect to the ownership in the corporation before
the transaction. Executive acknowledges that the implementation of a real estate
investment trust conversion transaction with respect to the Company's properties
followed by a distribution to stockholders shall not constitute a "Change of
Control" under this Agreement or any equity plan or award of the Company.
6.5.5    I.R.C. Section 409A. (a) The compensation arrangements under this
Agreement are intended to comply with, or be exempt from, Section 409A of the
Code, and the regulations and guidance promulgated thereunder (collectively,
"Code Section 409A"), and will be interpreted in a manner intended to comply
with, or be exempt from, Code Section 409A. If any payment of money or other
benefits due to the Executive hereunder could cause the application of an
accelerated or additional tax under Code Section 409A (a "409A Tax"), the
Company, in its sole discretion, may decide such payments or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Company, that does not cause such 409A Tax; provided, however, neither the
Company, nor its respective officers, employees and/or representatives, shall
have any liability to the Executive with respect to any such determination, or
any such taxes, interest or penalties, or liability for any other alleged
damages related thereto. (b) In the event that any compensation with respect to
Executive's separation from service is "deferred compensation" within the
meaning of Code Section 409A, the stock of the Company or any affiliate is
publicly traded on an established securities market or otherwise, and Executive
is determined to be a "specified employee," as defined in Section
409A(a)(2)(B)(i) of the Code, payment of such compensation shall be delayed as
required by Code Section 409A. Such delay shall last six months from the date of
Executive's separation from service, except in the event of Executive's death.
Within thirty (30) days following the end of such six-month period, or, if
earlier, Executive's death, the Company will make a catch-up payment to
Executive equal to the total amount of such payments that would have been made
during the six-month period but for this Section 6.5.4. Whenever payments under
this Agreement are to be made in installments, each such installment shall be
deemed to be a separate payment for purposes of Section 409A. Payments of
compensation or benefits on Executive's termination of employment (other than
accrued salary and other accrued amounts that must be paid under applicable law,
and "welfare benefits" specified in Treasury Regulations Section 1.409A-1(a)(5))
shall be paid only if and when the termination of employment constitutes a
"separation from service" under Treasury Regulation Section 1.409A-1(h).
6.5.6    Suspension. In lieu of terminating Executive’s employment hereunder for
Cause under Section 6.1, the Company shall have the right, at its sole election,
to suspend the performance of duties by Executive under this Agreement during
the continuance of events or circumstances under Section 6.1 for an aggregate of
not more than thirty (30) days during the Term (the “Default Period”) by giving
Executive written notice of the Company’s election to do so at any time during
the Default Period. The Company shall have the right to extend the Term beyond
its normal expiration date by the period(s) of any suspension(s). The Company’s
exercise of its right to suspend the operation of this Agreement shall not
preclude the Company from subsequently terminating Executive’s employment
hereunder; provided nothing herein shall eliminate the Company’s obligation to
provide required written notice, or prevent Executive



--------------------------------------------------------------------------------



from having the opportunity to cure any defect raised in such notice, to the
extent applicable under the relevant subsection of Section 6.1. Executive shall
not render services to any other person, firm or corporation in the casino
business during any period of suspension. Executive shall be entitled to
continued compensation and benefits pursuant to the provisions of this Agreement
during the Default Period.
6.6    Exercisability and Termination of Equity Awards. Notwithstanding anything
contained in any award agreement or plan to the contrary, all of Executive’s
vested Equity Awards that contain exercise periods will terminate on the earlier
of (a) the expiration of their stated terms or (b) two (2) years after the
termination of Executive’s employment with the Company, regardless of the cause
of such termination, except that, (x) in the event of Executive’s termination of
her employment without Good Reason, all vested Equity Awards will terminate on
the earlier of (I) the expiration of the stated term, or (II) eighteen (18)
months after the termination, and (y) in the event of a termination for “Cause,”
all vested Equity Awards will terminate on the earlier of (I) the expiration of
the stated term, or (II) thirty (30) days after the termination; provided,
however, that in the event of a termination under Section 6.5.2 or 6.5.3 or
Executive’s termination of her employment without Good Reason or a termination
for “Cause,” any Equity Award that has not been exercised and/or paid shall be
forfeited in the event Executive materially breaches any of the covenants and
agreements contained in Article 7 (such “material” qualifier to apply to all
Equity Awards where such breach provision exists). Notwithstanding anything
contained in any award agreement or plan to the contrary, all of Executive’s
unvested Equity Awards will terminate on the termination of Executive’s
continuous status as an employee, director, or consultant with the Company,
except to the extent that such Equity Awards become vested as a result of such
termination (or to the extent such Equity Awards are expressly stated to
continue to vest as if Executive’s employment had not terminated or to continue
to accrue service credit) under the terms of the governing Equity Award
agreement, this Agreement or the applicable Company equity plan in which the
Equity Awards were granted to Executive.
6.7    No-Exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Executive's continuing or future participation in any plan, program,
policy or practice provided by the Company or its subsidiaries and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as Executive may have under any other contract or agreement with the
Company or its subsidiaries at or subsequent to the Termination Date ("Other
Benefits"), which such Other Benefits shall be payable in accordance with such
plan, policy, practice or program or contract or agreement, except as explicitly
modified by this Agreement. Notwithstanding the foregoing, if Executive receives
payments and benefits pursuant to Article 6 of this Agreement, Executive shall
not be entitled to any severance pay or benefits under any severance plan,
program or policy of the Company and its subsidiaries, unless otherwise
specifically provided therein in a specific reference in or to this Agreement.
6.8    Full Settlement. Except as expressly provided for herein, in no event
shall Executive be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not Executive obtains other employment.



--------------------------------------------------------------------------------



6.9    Release. Notwithstanding anything contained herein to the contrary, it
shall be a condition for Executive's right to receive any severance benefits
hereunder that she execute a general release in favor of the Company and its
affiliates in the form as attached hereto and Appendix C and covering such
additional matters as may be reasonably requested by the Company, which release
shall not encompass the payments contemplated hereby; provided, however that the
requirement that Executive execute such a general release shall not apply in the
event of a termination due to death under Section 6.5.3 (Termination for Death
or Disability) hereof. The timing of payments under this Agreement upon the
execution of the general release shall be governed by the following provisions:
(a)
The Company must deliver the release to Executive for execution no later than
fourteen (14) days after Executive's termination of employment. If the Company
fails to deliver the release to Executive within such fourteen (14) day period,
Executive will be deemed to have satisfied the release requirement and will
receive payments conditioned on execution of the release as though Executive had
executed the release and all revocation rights had lapsed at the end of such
fourteen (14) day period.

(b)
Executive must execute the release within forty-five (45) days from its delivery
to him.

(c)
If Executive has revocation rights, Executive shall exercise such rights, if at
all, not later than seven (7) days after executing the release.

(d)
In any case in which the release (and the expiration of any revocation rights)
could only become effective in a particular tax year of Executive, payments that
are subject to Code Section 409A and are conditioned on execution of the release
shall begin within twenty (20) days after the release becomes effective and
revocation rights have lapsed.

(e)
In any case in which the release (and the expiration of any revocation rights)
could become effective in one of two taxable years of Executive depending on
when Executive executes the release, payments that are subject to Code Section
409A and are conditioned on execution of the release shall not begin before the
first business day of the later of such tax years.

6.10    Excise Tax Limitation.
6.10.1    Notwithstanding anything contained in this Agreement to the contrary,
(i) in the event that any payment or benefit (within the meaning of Section
280G(b)(2) of the Code)



--------------------------------------------------------------------------------



to be paid or made payable to Executive or for Executive's benefit pursuant to
the terms of this Agreement or otherwise in connection with, or arising out of,
Executive's employment with the Company or any of its Subsidiaries on a “change
of control” within the meaning of Section 280G of the Code (a "Payment" or
"Payments") would be subject to the excise tax imposed by Section 4999 of the
Code (the "Excise Tax"), and (ii) (A) the net amount of the Payments Executive
would retain after payment of the Excise Tax and federal and state income taxes
on the Payments would be less than (B) the net amount of the Payments Executive
would retain, after payment of the Excise Tax and federal and state income taxes
on the Payments, if the Payments were reduced to the extent necessary that no
portion of the Payments would be subject to the Excise Tax (the "Section 4999
Limit"), then the Payments shall be reduced (but not below zero) to the Section
4999 Limit. If a reduction in the Payments is necessary so that the Payments do
not exceed the Section 4999 Limit and none of the Payments constitute
non-qualified deferred compensation (within the meaning of Section 409A of the
Code), then the reduction shall occur in the manner Executive elects in writing
prior to the date of payment.  Any notice given by Executive pursuant to the
preceding sentence shall take precedence over the provisions of any other
agreement, plan or arrangement governing Executive's rights and entitlements to
any benefits or compensation. If any Payment constitutes non-qualified deferred
compensation or if Executive fails to elect an order, then the Payments to be
reduced will be determined in a manner which has the least economic cost to
Executive and, to the extent the economic cost is equivalent, will be reduced in
the inverse order of when payment would have been made to Executive, until the
reduction is achieved.  For purposes of the calculations described above, it
shall be assumed that Executive's tax rate will be the maximum marginal federal
and applicable state income tax rate on earned income (taking into account the
deductibility of any state taxes for purposes of calculating any federal taxes).
6.10.2    All determinations required to be made under this Section 6.10 (each,
a "Determination") shall be made, at the Company's expense, by the accounting
firm which is the Company's accounting firm prior to a “change of control”
(within the meaning of Section 280G of the Code) or another nationally
recognized accounting firm designated by the Board (or a committee thereof)
prior to the change of control (the "Accounting Firm"). The Accounting Firm
shall provide its calculations, together with detailed supporting documentation,
both to the Company and to Executive before payment of Executive's Severance
Payment hereunder (if requested at that time by the Company or Executive) or
such other time as requested by the Company or Executive (in either case
provided that the Company or Executive believes in good faith that any of the
Payments may be subject to the Excise Tax). Within ten (10) calendar days of the
delivery of the Determination to Executive, Executive shall have the right to
dispute the Determination (the "Dispute"). The existence of any Dispute shall
not in any way affect Executive's right to receive the Payments in accordance
with the Determination. If there is no Dispute, the Determination by the
Accounting Firm shall be final, binding and conclusive upon the Company and
Executive, subject to the application of Section 6.10.3.
6.10.3    As a result of the uncertainty in the application of Sections 4999 and
280G of the Code, it is possible that the Payments either will have been made or
will not have been made by the Company, in either case in a manner inconsistent
with the limitations provided in Section 6.10.1 (an "Excess Payment" or
"Underpayment", respectively). If it is established



--------------------------------------------------------------------------------



pursuant to (i) a final determination of a court for which all appeals have been
taken and finally resolved or the time for all appeals has expired, or (ii) an
Internal Revenue Service (the "IRS") proceeding which has been finally and
conclusively resolved, that an Excess Payment has been made, such Excess Payment
shall be deemed for all purposes to be a loan to Executive made on the date
Executive received the Excess Payment and Executive shall repay the Excess
Payment to the Company on demand, together with interest on the Excess Payment
at one hundred twenty percent (120%) of the applicable federal rate (as defined
in Section 1274(d) of the Code) compounded semi-annually from the date of
Executive's receipt of such Excess Payment until the date of such repayment. If
it is determined (i) by the Accounting Firm, the Company (which shall include
the position taken by the Company, together with its consolidated group, on its
federal income tax return) or the IRS, (ii) pursuant to a determination by a
court, or (iii) upon the resolution to Executive's satisfaction of the Dispute,
that an Underpayment has occurred, the Company shall pay an amount equal to the
Underpayment to Executive within ten (10) calendar days of such determination or
resolution, together with interest on such amount at one hundred twenty percent
(120%) of the applicable federal rate compounded semi-annually from the date
such amount should have been paid to Executive pursuant to the terms of this
Agreement or otherwise, but for the operation of this Section 6.10.3, until the
date of payment.     
ARTICLE 7.
CONFIDENTIALITY
7.1    Nondisclosure of Confidential Material. In the performance of her duties,
Executive may have access to confidential records, including, but not limited
to, development, marketing, organizational, financial, managerial,
administrative and sales information, data, specifications and processes
presently owned or at any time hereafter developed or used by the Company or its
agents or consultants that is not otherwise part of the public domain
(collectively, the “Confidential Material”). All such Confidential Material is
considered secret and is disclosed to Executive in confidence. Executive
acknowledges that the Confidential Material constitutes proprietary information
of the Company which draws independent economic value, actual or potential, from
not being generally known to the public or to other persons who could obtain
economic value from its disclosure or use, and that the Company has taken
efforts reasonable under the circumstances, of which this Section 7.1 is an
example, to maintain its secrecy. Except in the performance of her duties to the
Company or as required by a court order or any gaming regulator or as required
for her personal tax or legal advisors to advise him, Executive shall not,
directly or indirectly for any reason whatsoever, disclose, divulge,
communicate, use or otherwise disclose any such Confidential Material, unless
such Confidential Material ceases to be confidential because it has become part
of the public domain (not due to a breach by Executive of her obligations
hereunder). Executive shall also take all reasonable actions appropriate to
maintain the secrecy of all Confidential Information. All records, lists,
memoranda, correspondence, reports, manuals, files, drawings, documents,
equipment, and other tangible items (including computer software), wherever
located, incorporating the Confidential Material, which Executive shall prepare,
use or encounter, shall be and remain the Company’s sole and exclusive property
and shall be included in the Confidential Material. Upon termination of this
Agreement, or whenever requested by the Company, Executive shall promptly
deliver to



--------------------------------------------------------------------------------



the Company any and all of the Confidential Material, not previously delivered
to the Company, that is in the possession or under the control of Executive.
7.2    Assignment of Intellectual Property Rights. Any ideas, processes,
know-how, copyrightable works, maskworks, trade or service marks, trade secrets,
inventions, developments, discoveries, improvements and other matters that may
be protected by intellectual property rights, that relate to the Company’s
business and are the results of Executive’s efforts during the Term
(collectively, the “Executive Work Product”), whether conceived or developed
alone or with others, and whether or not conceived during the regular working
hours of the Company, shall be deemed works made for hire and are the property
of the Company. In the event that for whatever reason such Executive Work
Product shall not be deemed a work made for hire, Executive agrees that such
Executive Work Product shall become the sole and exclusive property of the
Company, and Executive hereby assigns to the Company her entire right, title and
interest in and to each and every patent, copyright, trade or service mark
(including any attendant goodwill), trade secret or other intellectual property
right embodied in Executive Work Product. The Company shall also have the right,
in its sole discretion to keep any and all of Executive Work Product as the
Company’s Confidential Material. The foregoing work made for hire and assignment
provisions are and shall be in consideration of this agreement of employment by
the Company, and no further consideration is or shall be provided to Executive
by the Company with respect to these provisions. Executive agrees to execute any
assignment documents the Company may require confirming the Company’s ownership
of any of Executive Work Product. Executive also waives any and all moral rights
with respect to any such works, including without limitation any and all rights
of identification of authorship and/or rights of approval, restriction or
limitation on use or subsequent modifications. Executive promptly will disclose
to the Company any Executive Work Product.
7.3    No Unfair Competition After Termination of Agreement. Executive hereby
acknowledges that the sale or unauthorized use or disclosure of any of the
Company’s Confidential Material obtained by Executive by any means whatsoever,
at any time before, during or after the Term shall constitute unfair
competition. Executive shall not engage in any unfair competition with the
Company either during the Term or at any time thereafter.
7.4    Covenant Not to Compete. In the event Executive’s employment under this
Agreement is terminated by the Company or by Executive, for a reason other than
one specified in Section 6.2 or the expiration of the Term without this
Agreement being renewed, then during the Restriction Period (as defined below),
Executive shall not, directly or indirectly, work for or provide services to or
own an equity interest (except for a Permissible Investment) in any person, firm
or entity engaged (directly or indirectly or through an investment in another
entity) in the casino gaming, card club, VLT or horseracing business that
competes against the Company in any market as defined in the following sentence
(including without limitation any person, firm or entity whose only competitive
relationship with the Company is in the market as defined in the following
sentence in which the Company has its principal place of business but does not
also own or manage a casino in such market). For purposes of this Agreement,
“market” shall be defined as the area within a 100 mile radius of the Company’s
principal place of business or of any casino, card club, VLT or horseracing
facility owned (directly or indirectly or through an



--------------------------------------------------------------------------------



investment in another entity) or operated or under construction by the Company
or its affiliates, except that for Louisiana, the area shall be limited to the
following Louisiana parishes: Calcasieu Parish, Bossier Parish, Caddo Parish,
Jefferson Parish, Orleans Parish, St. Mary Parish, East Baton Rouge Parish,
Avoyelles Parish, St. Landry Parish, Allen Parish, and Jefferson Davis Parish.
7.5    No Hire Away Policy. In the event Executive’s employment under this
Agreement is terminated prior to the normal expiration of the Term, either by
the Company, or by Executive, for any reason, then during the Restriction
Period, Executive shall not, directly or indirectly, for himself or on behalf of
any entity with which she is affiliated or employed, hire any person known to
Executive to be an employee of the Company or any of its subsidiaries (or any
person known to Executive to have been such an employee within six (6) months
prior to such occurrence). Executive shall not be deemed to hire any such person
so long as she did not directly or indirectly engage in or encourage such
hiring.
7.6    No Solicitation. During the Term and for a period of one (1) year
thereafter, or during the Restriction Period after the earlier termination of
Executive’s employment under this Agreement prior to expiration of the Term, and
regardless of the reason for such termination (whether by the Company or
Executive), Executive shall not directly or indirectly, for himself or on behalf
of any entity with which she is affiliated or employed, solicit any employee of
the Company or any of its subsidiaries (or any person who was such an employee
within six (6) months prior to such occurrence) or encourage any such employee
to leave the employment of the Company or any of its subsidiaries.
7.7    Non-Solicitation of Customers. During the Term and for a period of one
(1) year thereafter, or during the Restriction Period after the earlier
termination of Executive’s employment under this Agreement prior to the
expiration of the Term, and regardless of the reason for such termination
(whether by the Company or Executive), Executive shall not solicit any customers
of the Company or its subsidiaries or any of their respective casinos, card
clubs, VLT or horseracing facilities, or knowingly encourage any such customers
to leave the Company’s casinos, card clubs, VLT or horseracing facilities or
knowingly encourage any such customers to use the facilities or services of any
competitor of the Company or its subsidiaries. Executive shall at no time use
proprietary customer lists or Confidential Material to solicit customers.
7.8    Irreparable Injury. The promised service of Executive under this
Agreement and the other promises of this Article 7 are of special, unique,
unusual, extraordinary, or intellectual character, which gives them peculiar
value, the loss of which cannot be reasonably or adequately compensated in
damages in an action at law.
7.9    Remedies for Breach. Executive agrees that money damages will not be a
sufficient remedy for any breach of the obligations under this Article 7 and
Article 2 hereof and that the Company shall be entitled to injunctive relief
(which shall include, but not be limited to, restraining Executive from directly
or indirectly working for or having an ownership interest (except for a
Permissible Investment) in any person engaged (directly or indirectly or through
an investment in another entity) in the casino gaming, card club, VLT or
horseracing businesses in



--------------------------------------------------------------------------------



any market (as defined in Section 7.4 hereof), and/or using or disclosing the
Confidential Material) and to specific performance as remedies for any such
breach. Executive agrees that the Company shall be entitled to such relief,
including temporary restraining orders, preliminary injunctions and permanent
injunctions, without the necessity of proving actual damages and without the
necessity of posting a bond or making any undertaking in connection therewith.
Any such requirement of a bond or undertaking is hereby waived by Executive and
Executive acknowledges that in the absence of such a waiver, a bond or
undertaking might otherwise be required by the court. Such remedies shall not be
deemed to be the exclusive remedies for any breach of the obligations in this
Article 7, but shall be in addition to all other remedies available at law or in
equity.
7.10    Restriction Period. As used in this Agreement, the term “Restriction
Period” shall mean a period equal to (i) a period of eighteen (18) months after
the effective date of termination of Executive’s employment under this Agreement
in the case of a termination without Cause by the Company or Executive’s
termination for Good Reason (other than in connection with a Change of Control
as contemplated by Section 6.5.4), or (ii) a period of one (1) year after the
effective date of termination of Executive’s employment under this Agreement in
all other cases (including, without limitation, in the case of a termination
without Cause by the Company or Executive’s termination for Good Reason in
connection with a Change of Control as contemplated by Section 6.5.4).
ARTICLE 8.
ARBITRATION
8.1    General. Except for a claim for injunctive relief under Section 7.9, any
controversy, dispute, or claim between the parties to this Agreement, including
any claim arising out of, in connection with, or in relation to the formation,
interpretation, performance or breach of this Agreement shall be settled
exclusively by arbitration, before a single arbitrator, in accordance with this
Article 8 and the then most applicable rules of the American Arbitration
Association. Judgment upon any award rendered by the arbitrator may be entered
by any state or federal court having jurisdiction thereof. Such arbitration
shall be administered by the American Arbitration Association. Arbitration shall
be the exclusive remedy for determining any such dispute, regardless of its
nature. Notwithstanding the foregoing, either party may in an appropriate matter
apply to a court for provisional relief, including a temporary restraining order
or a preliminary injunction, on the ground that the award to which the applicant
may be entitled in arbitration may be rendered ineffectual without provisional
relief. Unless mutually agreed by the parties otherwise, any arbitration shall
take place in Las Vegas, Nevada.
8.2    Selection of Arbitrator. In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of Executive, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in executive employment agreements) provided by the office of the
American Arbitration Association having jurisdiction over Las Vegas, Nevada. If
the parties are unable to agree upon an arbitrator from the list so drawn, then
the parties shall each strike names



--------------------------------------------------------------------------------



alternately from the list, with the first to strike being determined by lot.
After each party has used four strikes, the remaining name on the list shall be
the arbitrator. If such person is unable to serve for any reason, the parties
shall repeat this process until an arbitrator is selected.
8.3    Applicability of Arbitration; Remedial Authority. This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law. In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator. The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that she or it would be entitled to summary judgment if the
matter had been pursued in court litigation. In the event of a conflict between
the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.
8.4    Fees and Costs. Any filing or administrative fees shall be borne
initially by the party requesting arbitration. The Company shall be responsible
for the costs and fees of the arbitration, unless Executive wishes to contribute
(up to 50%) of the costs and fees of the arbitration. Notwithstanding the
foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.
8.5    Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to ensure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.
ARTICLE 9.
MISCELLANEOUS
9.1    Amendments. The provisions of this Agreement may not be waived, altered,
amended or repealed in whole or in part except by the signed written consent of
the parties sought to be bound by such waiver, alteration, amendment or repeal.



--------------------------------------------------------------------------------



9.2    Entire Agreement. This Agreement constitutes the total and complete
agreement of the parties and supersedes all prior and contemporaneous
understandings and agreements heretofore made, including the Current Agreement
which is hereby terminated, and there are no other representations,
understandings or agreements.
9.3    Counterparts. This Agreement may be executed in one of more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument.
9.4    Severability. Each term, covenant, condition or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision shall be deemed by an arbitrator or
a court of competent jurisdiction to be invalid or unenforceable, the court or
arbitrator finding such invalidity or unenforceability shall modify or reform
this Agreement to give as much effect as possible to the terms and provisions of
this Agreement. Any term or provision which cannot be so modified or reformed
shall be deleted and the remaining terms and provisions shall continue in full
force and effect.
9.5    Waiver or Delay. The failure or delay on the part of the Company, or
Executive to exercise any right or remedy, power or privilege hereunder shall
not operate as a waiver thereof. A waiver, to be effective, must be in writing
and signed by the party making the waiver. A written waiver of default shall not
operate as a waiver of any other default or of the same type of default on a
future occasion.
9.6    Successors and Assigns. This Agreement shall be binding on and shall
inure to the benefit of the parties to it and their respective heirs, legal
representatives, successors and assigns, except as otherwise provided herein.
Except as provided in this Section 9.6, without the prior written consent of
Executive, this Agreement shall not be assignable by the Company. The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. "Company" means the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise.
9.7    No Assignment or Transfer by Executive. Neither this Agreement nor any of
the rights, benefits, obligations or duties hereunder may be assigned or
transferred by Executive. Any purported assignment or transfer by Executive
shall be void.
9.8    Necessary Acts. Each party to this Agreement shall perform any further
acts and execute and deliver any additional agreements, assignments or documents
that may be reasonably necessary to carry out the provisions or to effectuate
the purpose of this Agreement.
9.9    Governing Law. This Agreement and all subsequent agreements between the
parties shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of Nevada.



--------------------------------------------------------------------------------



9.10    Notices. All notices, requests, demands and other communications to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given on the date of service, if personally served on the party to whom
notice is to be given, or forty-eight (48) hours after mailing, if mailed to the
party to whom notice is to be given by certified or registered mail, return
receipt requested, postage prepaid, and properly addressed to the party at her
address set forth as follows or any other address that any party may designate
by written notice to the other parties:
To Executive:
Virginia E. Shanks

at the current address on file with
the Company from time to time.
Telephone: 702 541-7777
Facsimile: 702 541-7773


To the Company:
Pinnacle Entertainment, Inc.

3980 Howard Hughes Parkway
Las Vegas, NV 89169
Attn: Chief Executive Officer
Telephone: 702 541-7777
Facsimile: 702 541-7773


9.11    Headings and Captions. The headings and captions used herein are solely
for the purpose of reference only and are not to be considered as construing or
interpreting the provisions of this Agreement.
9.12    Construction. All terms and definitions contained herein shall be
construed in such a manner that shall give effect to the fullest extent possible
to the express or implied intent of the parties hereby.
9.13    Counsel. Executive has been advised by the Company that she should
consider seeking the advice of counsel in connection with the execution of this
Agreement and Executive has had an opportunity to do so. Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
she has determined appropriate. The Company shall reimburse Executive for the
reasonable fees and expenses of Executive’s counsel in connection with this
Agreement not to exceed $10,000.
9.14    Withholding of Compensation. Executive hereby agrees that the Company
may deduct and withhold from the compensation or other amounts payable to
Executive hereunder or otherwise in connection with Executive’s employment any
amounts required to be deducted and withheld by the Company under the provisions
of any applicable Federal, state and local statute, law, regulation, ordinance
or order.
9.15    References to Sections of the Code. All references in this Agreement to
sections of the Code shall be to such sections and to any successor or
substantially comparable sections of the Code or to any successor thereto.



--------------------------------------------------------------------------------



9.16    Effect of Delay. Executive's or the Company's failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right Executive or the Company may have hereunder, including without
limitation the right of Executive to terminate employment for Good Reason
pursuant to Section 6.4, shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed this 13th day of October, 2014 and effective as of October 13, 2014.
THE COMPANY
PINNACLE ENTERTAINMENT, INC.
 
 
 
 
 
 
 
By:
/s/ Anthony M. Sanfilippo
 
 
Anthony M. Sanfilippo
 
 
Chief Executive Officer
 
 
 
EXECUTIVE
VIRGINIA E. SHANKS
 
 
 
 
 
 
 
/s/ Virginia E. Shanks






--------------------------------------------------------------------------------




APPENDIX A


POLICY ON RECOVERY OF INCENTIVE COMPENSATION
IN EVENT OF FINANCIAL RESTATEMENT




The following rules shall apply if (1) there is a restatement of the Company's
financial statements for the fiscal year for which a bonus is paid, other than a
restatement due to changes in accounting principles or applicable law, and (2)
the Compensation Committee determines that a participant has received an "excess
bonus" for the relevant fiscal year.
1.
The amount of the excess bonus shall be equal to the difference between the
bonus paid to the participant and the payment or grant that would have been made
based on the restated financial results.

2.
The requirement to repay all or a portion of the excess bonus as determined by
the Compensation Committee shall only exist if the Audit Committee has taken
steps to consider restating the financials prior to the end of the third year
following the year in question.

3.
The Compensation Committee may take such action in its discretion that it
determines appropriate to recover all or a portion of the excess bonus if it
deems such action appropriate under the facts and circumstances. Such actions
may include recovery of all or a portion of such amount from the participant
from any of the following sources: prior incentive compensation payments, future
payments of incentive compensation, cancellation of outstanding Equity Awards,
future Equity Awards, gains realized on the exercise of stock options, and
direct repayment by the participant. Participant's receipt of the bonus
constitutes her agreement that, if requested by the Compensation Committee, she
shall repay to the Company the excess bonus (or that portion thereof specified
by the Committee) within 90 days of the time that Executive is notified by the
Committee of the overpayment. Application of this policy does not preclude the
Company from taking any other action to enforce a participant's obligations to
the Company, including termination of employment or institution of civil or
criminal proceedings.

This Policy shall be applicable to all incentive compensation paid subsequent to
the adoption of the Policy.
This Policy is in addition to the requirements of Section 304 of the
Sarbanes-Oxley Act of 2002 that are applicable to the Company's Chief Executive
Officer and Chief Financial Officer. This Policy shall apply to all executive
officers, senior vice presidents, and the chief accounting officer of Pinnacle
Entertainment, Inc.





1
 




--------------------------------------------------------------------------------




APPENDIX B


TERMS OF THE RETENTION RSU’s




Type of Equity Award
Restricted stock units
Governing Plan
The Retention RSU’s will be issued pursuant to the Company's 2005 Equity and
Performance Incentive Plan, as amended
Shares of Company Common Stock Covered
60,000
Condition to Vesting for all RSU’s, including Retention RSU’s
Notwithstanding anything to the contrary in the Company’s equity plans or any
applicable award agreements thereunder, with respect to all of Executive’s
restricted stock unit awards (including without limitation the Retention RSU’s),
whether granted prior to, on or after the Effective Date, (i) if the employment
of Executive is terminated for any reason (other than because of termination due
to Cause) prior to a vesting date, then the award shall immediately cease
vesting, except as described in this Employment Agreement, and (ii) if the
employment of Executive is terminated due to Cause, then the award shall
immediately cease vesting and any shares that have not been transferred to
Executive pursuant to the terms of the award agreement shall be forfeited.
Vesting Schedule
100% on the third anniversary of the Effective Date


Except as set forth in this Employment Agreement, no portion of the Retention
RSU’s shall vest prior to the third anniversary of the Effective Date.
Accelerated Vesting
In the event of a termination of Executive’s employment without Cause by the
Company or termination by Executive for Good Reason (other than in connection
with a Change of Control as contemplated by Section 6.5.4 of this Employment
Agreement) prior to the third anniversary of the Effective Date, then a prorated
portion of the Retention RSU’s shall immediately vest upon the date of
termination of employment in the following amount: the number of units covered
by the Retention RSU’s shall be multiplied by a fraction, the numerator of which
is the number of days from the Effective Date up to but not including the date
of the termination of Executive's employment and the denominator of which is one
thousand ninety-six (1,096), and that prorated number of units shall vest
(pursuant to Section 6.5.2(c)(iii) of this Employment Agreement).


The Retention RSU’s shall immediately become fully vested upon termination of
Executive’s employment as a result of death or Disability (pursuant to Section
6.5.3 of this Employment Agreement) or upon termination of Executive’s
employment without Cause by the Company or termination by Executive for Good
Reason at the time of or within twenty-four (24) months after a Change of
Control (pursuant to Section 6.5.4 of this Employment Agreement).




 
1
 




--------------------------------------------------------------------------------




APPENDIX C


RELEASE and RESIGNATION




For valuable consideration, receipt of which is hereby acknowledged, the
undersigned Virginia E. Shanks ("Executive"), for herself and her spouse, heirs,
estate, administrators and executors, hereby fully and forever releases and
discharges Pinnacle Entertainment, Inc., a Delaware corporation (the "Company"),
and each of its subsidiaries and the officers, directors, employees, attorneys
and agents of the Company and each such subsidiary, of and from any and all
claims, demands, causes of action of any kind or nature, in law, equity or
otherwise, whether known or unknown, which Executive has had, may have had, or
now has, or may have, arising out of or in connection with Executive's
employment with the Company and/or its subsidiaries or the termination of such
employment; provided, however, that nothing contained herein is intended to nor
shall constitute a release of the Company from any obligations it may have to
Executive under any written employment agreement between Executive and the
Company in effect as of the date hereof, or any deferred compensation plan or
arrangement in which Executive participates or any rights of indemnification
under the Company's Certificate of Incorporation, Bylaws, Indemnity Trust
Agreement, indemnification agreements or the like, or coverage under Director
and Officer Insurance, nor shall it prevent Executive from exercising her
rights, if any, under any such employment agreement or under any stock option,
restricted stock or similar agreement in effect as of the date hereof in
accordance with their terms.
Executive represents and warrants that she has not assigned or in any way
conveyed, transferred or encumbered all or any portion of the claims or rights
covered by this release.
Executive hereby resigns from all positions as an officer, director or employee
of the Company and each of its subsidiaries or affiliates effective the date
hereof and further agrees to execute such further evidence of such resignations
as may be necessary or appropriate to effectuate the foregoing.
Executed this _____ day of _________, 20__.
______________________________________
Executive

 
2
 


